     Case 2:20-mc-50358-VAR ECF No. 10, PageID.54 Filed 12/29/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                          Case No. 20-mc-50358

CHAKA R. POWELL,

        Defendant.

                 ORDER DENYING DEFENDANT’S REQUEST FOR A
                   HEARING ABOUT THE GARNISHMENT AND
                          CLAIM FOR EXEMPTIONS

         BACKGROUND

         Chaka Powell filed the above entitled request.

         On January 30, 2012 Powell pled guilty to one count of wire fraud in

 violation of 18 U.S.C. § 1343. (United States v Jonathone J. Johnson, et

 al., case number 2:08CR20384-02, Plea Agreement, Doc. No. 153) In

 her Plea Agreement, Powell agreed to allow the Court to determine at

 sentencing, the full amount of restitution owed as a joint and several

 obligation by Powell and her co-defendants (US v Johnson, et al case

 number 2:08CR20384-02, Plea Agreement, Doc. No. 153 PgID 680).

         At sentencing, the Court ordered a joint and several restitution

 payment of $553,780, to Bank of America, Aegis Wholesale and the FDIC.

                                        1
 Case 2:20-mc-50358-VAR ECF No. 10, PageID.55 Filed 12/29/20 Page 2 of 4




(US v Johnson, case number 2:08CR20384-02, Judgment, Doc. No.181).

To date a total of $17,075 has been collected for restitution. Of that

amount, Powell has paid $4,463.84. To secure payment of her

outstanding restitution obligation, the United States obtained a writ of

garnishment from the State of Michigan for Powell’s future State of

Michigan income tax refunds and/or lottery winnings. (R. 1, 4) This request

followed. Powell seeks only “to be placed in a payment plan.” ECF 8,

page 43.

      ANALYSIS

      By statute, a court can address only three issues at the type of

hearing requested by Powell: 1) the validity of exemption claims; 2)

compliance with statutory requirements for the issuance of the Writ of

Continuing Garnishment; and, 3) in instances of default judgment,

whether the claim underlying the judgment is valid and whether good

cause exists for setting it aside. 28 U.S.C. § 3302(d)(1)-(3). The third

circumstance does not even apply here, and Powell’s request does not

address either of the other issues. Indeed, it does not appear from her

filing that Powell objects to the garnishment of future refunds and lottery

winnings; she seeks only “to be placed back in a payment plan.”



                                      2
 Case 2:20-mc-50358-VAR ECF No. 10, PageID.56 Filed 12/29/20 Page 3 of 4




      Powell made regular payments of $50 per month while on

supervision, which ended March 14, 2017. She made only one payment

of $25 during the 2019 calendar year, and a total of $325 in 2020. She

made her last payment on December 3, 2020.

      In an effort to determine an appropriate payment plan going

forward, the United States says it sent Powell a request to complete a

financial statement and to produce documents regarding her income and

expenses, assets and liabilities. It appears the Government is amenable

to working out the kind of payment plan Powell requests and the parties

are free to negotiate the terms of a payment plan. Additionally, without

Powell’s current financial information before it, the Court is not in a

position to participate in the development of a payment plan. But the

terms of any payment plan can be negotiated and there is no need for a

hearing before the Court.

      CONCLUSION

      The Court denies Powell’s request for a hearing. There is no basis

to hold one. The State of Michigan Department of Treasury is ordered to

withhold income tax refunds and/or lottery winnings that may become due

and payable to Chaka Powell, and remit those funds to the Clerk of the



                                      3
  Case 2:20-mc-50358-VAR ECF No. 10, PageID.57 Filed 12/29/20 Page 4 of 4




Court for application against the judgment in case number 2:08CR20384-

02.

      ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge
Dated: 12/29/2020




                                     4
